VAN DUSEN, Circuit Judge,
(concurring):
While concurring in the judgment of the court, I respectfully am unable to agree with the majority’s view of (1) the effect of public policy behind Title VII, and (2) the legislative history of that title. See majority opinion at pages 704 — 710. Because this ease is being remanded and past discrimination may be found on an amplified record in this or a related case, Í will state my views briefly.1'
The importance of the policy underlying Title VII was acknowledged by the Supreme Court in Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974), a case involving “the proper relationship between federal courts and the grievance-arbitration machinery of collective bargaining agreements in the resolution and enforcement of an individual’s rights to equal employment opportunities under Title VII . . . .” Id. at 38, 94 S.Ct. at 1014-1015, as follows:
“[L]egislative enactments in this area have long evinced a general intent to accord parallel or overlapping remedies against discrimination. In *711the Civil Rights Act of 1964, 42 U.S.C. § 2000a et seq., Congress indicated that it considered the policy against discrimination to be of the ‘highest priority.’ Newman v. Piggie Park Enterprises, supra, at 402 [Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 88 S.Ct. 964, 19 L.Ed.2d 1263]. Consistent with this view, Title VII provides for consideration of employment-discrimination claims in several forums. [Citations omitted.] And, in general, submission of a claim to one forum does not preclude a later submission to another. See 42 U.S.C. §§ 2000e-5(b) and (f) (1970 ed.Supp. II); McDonnell Douglas Corp. v. Green, supra [McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668.] Moreover, the legislative history of Title VII manifests a congressional intent to allow an individual to pursue independently his rights under both Title VII and other applicable state and federal statutes. The clear inference is that Title VII was designed to supplement, rather than supplant, existing laws and institutions relating to employment discrimination.
“Title VII . . . concerns not majoritarian processes, but an individual’s right to equal employment opportunities. Title VIPs strictures are absolute and represent a congressional command that each employee be free from discriminatory practices. Of necessity, the rights conferred can form no part of the collective-bargaining process since waiver of those rights would defeat the paramount congressional purpose behind Title VII.” 415 U.S. at 47-49, 51-52, 94 S.Ct. at 1019-1020, 1021. See also id. at 44-45, 56-60, 94 S.Ct. 1011. (Footnotes omitted.)
The importance of this policy has prompted courts to require that labor agreements of various types be modified to effect the ends of Title VII. See, e. g., Waters v. Wisconsin Steel Works, 502 F.2d 1309 (7th Cir. 1974); Pettway v. American Cast Iron Pipe Co., 494 F.2d 211 (5th Cir. 1974); Vogler v. McCarty, 451 F.2d 1236 (5th Cir. 1971); Contractor’s Association of Eastern Pa. v. Sec’y. of Labor, 442 F.2d 159, 174 (3d Cir. 1971); United States v. Sheet Metal Workers, Local 36, 416 F.2d 123 (8th Cir. 1969); Savannah Printing Union v. Union Camp Corp., 350 F.Supp. 632, 636 (S.D.Ga.1972). These modifications were ordered even though the seniority provisions were “neutral on their face, and even neutral in terms of intent,” where the effect was “to ‘freeze’ the status quo of prior discriminatory employment practices.” Griggs v. Duke Power Co., 401 U.S. 424, 430, 91 S.Ct. 849, 853, 28 L.Ed.2d 158 (1971). See also Robinson v. Lorillard, 444 F.2d 791, 796-797 (4th Cir. 1971). The objective criterion of intent and the rationale of these eases apply equally to plant-wide seniority systems where the plant formerly hired on a “whites only” basis.2 “If the seniority practices struck down . . . were not ‘bona fide’ within the meaning of section 703(h), because they discriminated on grounds of race, and if former exclusionary practices in those cases established that the present differences in treatment of whites and blacks were the result of ‘an intention to discriminate’ within the meaning of section 703(h), then, for the identical reasons, section 703(h) does not validate seniority practices in formerly white only plants.” Cooper & Sobol, Seniority and Testing Under Fair Employment Law: A General Approach to Objective Criteria of Hiring and Promotion, 82 Harv.L.Rev. 1598, *7121629 (1969) (footnotes omitted).3 It is true that certain cases have indicated that plant-wide seniority systems would be treated differently from job or departmental seniority. Waters v. Wisconsin Steel Works, 502 F.2d 1309, 1318-1320 (7th Cir. 1974); Local 189, United Papermakers & Paperworkers v. United States, 416 F.2d 980, 994-995 (5th Cir. 1969), cert. denied, 397 U.S. 919, 90 S.Ct. 926, 25 L.Ed.2d 100 (1970). However, the basis for such distinction has been the courts’ view of the legislative history of the Act, rather than any conclusion that the principles which required modification of other seniority practices did not apply to plant seniority. I disagree with the interpretation of the legislative history expressed in Waters and Local 189, as well as by the majority at pp. 707-710.
I find persuasive the writers who contend that the legislative history indicates that Congress, in enacting Title VII, did not intend to preclude remedies altering plant seniority which perpetuates discrimination.4 See Watkins v. U. S. W. A., 369 F.Supp. 1221, 1227-1229 (E.D.La.1974), app. pending; Cooper & Sobol, supra; Comment, The Inevitable Interplay of Title VII and the National Labor Relations Act: A New Role For the NLRB, 123 U.Pa.L.Rev. 158, 163-64 (1974). But see Note, Business Necessity Under Title VII of the Civil Rights Act of 1964: A No-Alternative Approach, 84 Yale L.J. 98, 100-01 n. 17 (1974).
For these reasons, I disagree with the majority’s conclusion at page 710 that no relief could be forthcoming to an aggrieved party who established that a plant-wide seniority system embodied in the collective bargaining agreement perpetuated past discrimination without proving a subjective discriminatory intent.

. Even though the parties to this case fail to create a record on remand which permits relief under 42 U.S.C. § 2000e-l ff., other parties, such as employees affected by the current layoffs, are not foreclosed from bringing actions under Title VII or alternative statutes such as 42 U.S.C. § 1981, see Watkins v. U. S. W. A., 369 F.Supp. 1221 (E.D.La.1974); Comment, Implying Punitive Damages in Employment Discrimination Cases, 9 Harv.Civ. Rights-Civ.Lib.L.Rev. 325, 348 (1974). Also, actions can be brought under state law pursuant to Title 10, N.J.S.A. § 5-13 ff., see 42 U.S.C. § 2000e-5(c) and (d), and, possibly, under the N.L.R.A. for breach of the union’s duty of fair representation. See Western Addition Community Org. v. N. L. R. B., 158 U.S.App.D.C. 138, 485 F.2d 917, 930 n. 38 (1973), cert. granted, 415 U.S. 913, 94 S.Ct. 1407, 39 L.Ed.2d 446 (1974). But see Comment, Labor Unions and Title VII: The Impact of Mansion House, 41 Tenn.L.Rev. 718, 721-22 (1974). Under these circumstances, the statements of this court in the majority opinion may become very important in subsequent proceedings in the district court in this or related cases of the type described above.


. For example, I cannot agree with the majority’s statement (p. 706 of filed opinion) that “the only evidence probative in a challenge to a plant-wide seniority system would be . evidence directed either to the neutrality of the seniority system or evidence directed to ascertaining an intent or design to disguise discrimination.” See also last sentence of note 54. After the changed conditions occurring through employment of minority persons in early 1974, the “different terms, conditions or privileges of employment pursuant to a bona fide seniority . . . system” may have become, and hence their continuation would be, “the result of an intention to discriminate.” See 42 U.S.C. § 2000e-2(h).


. For the effects of plant-wide seniority on a minority group in a period of lay-offs in a specific situation, see Plantwide Seniority, Black Employment and Employer Affirmative Action, 26 Industrial & Labor Relations Review 686 (1972).


. For this reason, I cannot agree with the sweeping language in the last sentence of the second complete paragraph ending on page 706 of the majority opinion.